DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 04/23/2021.
Claim Status
Claims 1-4, 6, 8, 9, 12-15, 17, and 18 have been amended. Claims 5, 7, and 16 remain pending and are ready for examination. 
Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Okuyama (JP-2016109408-A) translation discloses a ventilation fan that perform optimal operation based on the temperature difference and humidity difference between indoor and outdoor temperatures and humidifies. 
An (US-20150006127-A1) discloses a predictive model for building energy consumption and selecting one of the eight models based on the one with the smallest residual sum of squares.
Youxin (CN108413580-A) translation discloses an air-conditioner control method that confirms the present control mode of the air conditioner according to the present control mode of the indoor and outdoor temperature value. 
Wenzel (20140278165 A1) discloses generating a model for energy conservation using heating and cooling ventilation coefficients and recursive residuals values.
Allowable Subject Matter
The proposed amendments were entered the amendments overcome the previous 112b and 101 rejection.
Per the instant Office Action, Claims 1-16 are considered as allowable subject matter. The following is an Examiner’s statement of reasons for allowance:
The reasons for allowance of Claims 1, and 12 are that the prior art of record, including the reference(s) cited below, neither anticipates, or renders obvious the recited combination as a whole; including the limitation of “optimizing a ventilation flow rate by calculating a time-related fan flow equal to a target fan flow multiplied by a ratio of the average residual sum of squares value to the instantaneous residual sum of squares value” in combination with “calculating an average residual sum of squares value over the twenty-three consecutive hour period by calculating, for each hour of the twenty-three consecutive hour period, a residual sum of squares value based on the difference between indoor and outdoor temperatures for each hour and the difference between indoor and outdoor temperatures for each hour and the difference between indoor and outdoor moisture levels for each hour, and averaging the residual sum of square values; measuring, for an instantaneous hour-long period subsequent to the twenty-three consecutive hour period, an instantaneous indoor and outdoor temperature level and an instantaneous indoor and outdoor moisture level…wherein, based on a determination that the instantaneous residual sum of squares value is greater than the average residual sum of squares value, the ventilation flow rate is optimized by slowing the time-related fan flow until a subsequent hour-long time period that is associated with a second instantaneous residual sum of squares value that is less than the average residual sum of squares value”
As dependent claims 2-9, and 13-16 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in paragraph [0024]-[0026] of Applicant’s specification.
The prior art made of record Okuyama (JP-2016109408-A), An (US-20150006127-A1), Youxin (CN108413580-A), Ruijia (CN107120804-A), and Yoshio (JP-2016109408-A) neither anticipates nor render obvious the above-recited combinations.
Examiner notes that amended claims including “based on a determination that the instantaneous residual sum of squares value is greater than the average residual sum of squares value, the ventilation flow rate is optimized by slowing the time-related fan flow until a subsequent hour-long time period that is associated with a second instantaneous residual sum of squares value that is less than the average residual sum of squares value” adds practical application overcoming the previous 101 rejection. The amended claims also overcome the previous 112 rejections by correcting relative terms and antecedent basis issues in claims 9 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 04/23/2021 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117